Order entered April 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00713-CR
                                      No. 05-14-00714-CR
                                      No. 05-14-00715-CR

                      MICHAEL DAN ALLEN JOHNSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 366-81546-2013, 366-81547-2013, 366-81548-2013

                                           ORDER
       The Court REINSTATES the appeals.

       On January 20, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent; (3) Brock Duke was originally appointed to

represent appellant, but later William Schultz was appointed as appellant’s counsel; (4) the

change in counsel was not sent to this Court, nor did Mr. Schultz receive notices from this Court

or copies of the record; (5) Hannah Stroud has now been appointed to represent appellant; and

(6) Ms. Stroud indicated she would need about forty-five days to prepare appellant’s brief.
         We DIRECT the Clerk to list Hannah Stroud as appellant’s attorney of record in place of

Brock Duke.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.



                                                    /s/    LANA MYERS
                                                           JUSTICE